                       UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


DUSTIN W. A., 1                                          CIV. 15-5081-JLV

                    Plaintiff,
                                                               ORDER
      vs.

NANCY A. BERRYHILL, Acting
Commissioner, Social Security
Administration,

                    Defendant.


      The court entered an order (1) reversing the decision of the

Commissioner of the Social Security Administration (“Commissioner”) denying

plaintiff Dustin A.’s application for benefits, and (2) remanding the case for

further administrative proceedings pursuant to sentence four of 42 U.S.C.

§ 405(g).   (Docket 33).   Pursuant to the Equal Access to Justice Act (“EAJA”),

28 U.S.C. § 2412, Catherine Ratliff, counsel for Dustin A., timely moved for an

award of attorney’s fees and expenses.    (Docket 37).   The motion seeks an

award of $10,059 in attorney=s fees, court costs of $400 and expenses of

$653.84 in state and local sales tax.   (Docket 37 at p. 1).   Although Ms. Ratliff

listed 72.5 hours on her log, she recognizes that number is large and seeks

compensation for 54.38 hours.      (Dockets 38-1 ¶ 5 & 38-2 at p. 6).   The


      1The Administrative Office of the Judiciary suggested the court be more
mindful of protecting from public access the private information in Social
Security opinions and orders. For that reason, the Western Division of the
District of South Dakota will use the first name and last initial of every non-
governmental person mentioned in the opinion. This includes the names of
non-governmental parties appearing in case captions.
Commissioner does not object to an award of EAJA fees, but objects to the

number of hours for which Ms. Ratliff seeks compensation.           (Docket 39).   For

the reasons stated below, the court grants in part and denies in part Dustin

A.’s motion.

                                   ANALYSIS

      Ms. Ratliff asks the court to set the hourly rate at $185, after factoring in

the cost of living adjustment permitted by the EAJA. (Docket 23-1 ¶ 3). The

Commissioner does not object to the hourly rate requested. (Docket 39 at

p. 1). The EAJA sets a limit of $125 per hour for attorney’s fees.       28 U.S.C.

' 2412(d)(2)(A).   However, a court may award a higher hourly fee if “an

increase in the cost of living or a special factor, such as the limited availability

of qualified attorneys for the proceedings involved, justifies a higher fee.” Id.

The court finds the rate of $185 is reasonable considering the training and

experience of Ms. Ratliff in the practice of social security law.

      The Commissioner seeks to reduce the number of Ms. Ratliff’s billable

hours to 38.5 hours.    (Docket 39 at p. 1).   The Commissioner argues the

average number of hours spent on a district court Social Security proceeding is

20 to 40.   Id. at p. 2 (referencing Coleman v. Astrue, No. C05-3045, 2007 WL

4438633, at *3 (N.D. Iowa Dec. 17, 2007)).     The Commissioner contends

“nothing about the facts and issues in this matter supports a deviation from

that average disability benefits EAJA award.”     Id. at p. 3.




                                          2
      A court has the discretion to reduce the amount of the award or deny an

award “to the extent that the prevailing party during the course of the

proceedings engaged in conduct which unduly and unreasonably protracted

the final resolution of the matter in controversy.”   28 U.S.C. § 2412(d)(1)(C).

The court also must decide whether the hours spent by Ms. Ratliff representing

Dustin A. were “reasonably expended.” See Blum v. Stenson, 465 U.S. 886,

901 (1984); 28 U.S.C. § 2412(d)(2)(A).    The administrative record in Dustin A.’s

case was 374 pages in length, which the court finds to be an average size

record.   (Docket 39 at p. 2).   After reviewing Ms. Ratliff’s time log (Docket 28-

2) and considering the parties’ arguments on this issue, the court finds certain

reductions are proper.

      Due to the manner in which Ms. Ratliff recorded her hours in her time

log, the court finds it most helpful to aggregate the hours into four discrete

categories: (1) time spent with the client or performing administrative functions

and preparing the summons and complaint; (2) time spent preparing the joint

statement of material facts (“JSMF”) and joint statement of disputed facts

(“JSDF”); (3) preparing Dustin A.’s motion and supporting memorandum asking

the court to take judicial notice; (4) preparing Dustin A.’s motion and

supporting memorandum to reverse the decision of the Commissioner; and

(5) time spent preparing the motion for attorney’s fees under the EAJA.

      Under the first category of time, the court finds some reductions are

proper.   The Commissioner targets one hour it argues represents

                                          3
administrative activities which are not compensable because “[t]he EAJA

compensates only for work done in federal court ‘in a civil action.’ ”     (Docket

39 at p. 6) (referencing 28 U.S.C. § 2412(d)).   Ms. Ratliff’s reply brief on EAJA

fees does not oppose the Commissioner’s objection to .75 hours as a deduction.

(Docket 40 at p. 4).   The court finds one hour must be deducted for

administrative activities performed prior to the filing of the complaint.     (Docket

38-2 at p. 1).    The court finds the remaining .5 hour is compensable.      See

Dillon v. Berryhill, Civ. 15-5034, 2017 WL 4792226, at *2 (D.S.D. Oct. 23,

2017).

       Turning to the second category of time, Ms. Ratliff spent 18.25 hours

preparing the JSMF in this case.     (Docket 38-2 at p. 2).   This court requires

attorneys in social security cases to submit a highly detailed JSMF.       (Docket

13 at pp. 1-2).    The Commissioner does not oppose “[p]laintiff’s request for

18.25 spent preparing the JSMF . . . given that Plaintiff later reduces [these]

requested hours by 25%.”      (Docket 39 at p. 5).   As the court understands the

response, the Commissioner does not oppose an award for 13.69 hours.

       Ms. Ratliff’s time log includes entries related to her time communicating

with her client, “reviewing his life-pattern and work history, effects of bipolar

and reactive antipathy toward others.      He says he’s not going back to Dr. [G.],

DDS will send to Dr. [S.].”   (Docket 38-2 at p. 2).   It is difficult to decipher

from the grouping of activities how much time was spent on these client-related

activities.   The total time spent on activities on the date in question totaled 4.5

                                          4
hours.     Id.   To avoid repetitive work with the other entries related to the

JSMF, the court finds Ms. Ratliff reasonably expended 17.5 hours preparing

the JSMF in the case. See Stickler, 2017 WL 4792220, at *2.

         As for the third category of time, Ms. Ratliff spent 14.42 preparing Dustin

A.’s motion and accompanying brief and a reply brief on the judicial notice

issue.    (Docket 38-2 at pp. 3-4).    The Commissioner opposes all this time.

(Docket 39 at p. 5).     The Commissioner argues:

         Plaintiff’s motion . . . was not well taken. . . . as the data did not
         support [plaintiff’s] contention that an individual with less than a
         high school education could not perform the occupations the
         vocational expert listed. Rather the data supported the vocational
         expert’s testimony that individuals with [p]laintiff’s education could,
         and did, perform the occupations.

Id. at p. 7.     Ms. Ratliff contends the motion was “justified . . . because, had

[p]laintiff won on that issue, it would have necessarily resulted in remand, and

no further hours spent in court.”       (Docket 40 at p. 3).

         The court denied plaintiff’s motion.   (Docket 20).   The court concluded

it would “not assume the VE failed to consider the job numbers erosion based

on [Dustin A.’s] education.      There is no evidence the VE failed to consider all of

the factors necessary to arrive at a valid opinion for consideration by the ALJ.”

Id. at p. 6.     The court found Ms. Ratliff, as new counsel for the appeal, could

not “interject a new theory of cross-examination at this level.” Id. at

p. 7.    The court finds plaintiff is not entitled to an award of attorney’s fees for

work unwarranted under the facts of this case.        The court will not consider the

14.42 hours spent in this category.


                                            5
       As for the fourth category of time, Ms. Ratliff spent 28.67 hours

preparing Dustin A.’s motion and accompanying brief to reverse the decision

denying him benefits.     (Docket 38-2 at pp. 3-5).   According to the

Commissioner’s calculation, plaintiff is requesting 30.75 hours for this

category. (Docket 39 at p. 8).    The Commissioner argues there is a

redundancy of 5.75 hours for which no compensation should be paid.         (Docket

39 at p. 8).   A portion of this duplicate work, the Commissioner contends, is

for reviewing and extracting the JSMF for incorporation into plaintiff’s brief.

Id.   Under the Commissioner’s argument, plaintiff should be allowed 25 hours

in this category.   Id.

       The court finds 28.67 hours is excessive for preparing the initial motion

and memorandum after 18.25 hours was already spent preparing the JSMF.

Because of the nature of the plaintiff’s challenges to the Commissioner’s

decision, the court finds 25 hours spent preparing her motion and supporting

memorandum to reverse the decision of the Commissioner is a more

appropriate amount of time given the facts and complexity of the case.      See

Stickler, 2017 WL 4792220, at *3.

       The Commissioner agrees Ms. Ratliff spent 4.25 hours preparing a reply

brief. (Docket 39 at p. 5). Because Ms. Ratliff agreed to discount the total

billing by 25 percent, the Commissioner does not oppose an award for 3.19

hours in this category. Id. The court finds 4.25 hours is reasonable and it

would be inappropriate to discount this area simply because Ms. Ratliff agreed

                                         6
to discount the total hours by 25 percent. After the significant adjustments

made earlier in this analysis, no reduction in this area is warranted.

      The final category of time is the 2.5 hours Ms. Ratliff spent preparing the

motion for attorney’s fees. (Dockets 38-2 at p. 6 and 40 at p. 4). The

Supreme Court held that attorney’s fees under the EAJA may be awarded for

the time spent applying for the EAJA fee award. Commissioner, Immigration

& Naturalization Service v. Jean, 496 U.S. 154, 162 (1990). Ms. Ratliff is

entitled to recover the 2.5 hours requested. See Dillon, 2017 WL 4792226, at

*3.

      The court finds a total of 49.75 hours were reasonably expended by Ms.

Ratliff and in line with the complexity of this case, for a total attorney’s fee

award of $9,203.75. No objection was made to the $400 for court filing costs

to be paid from the Judgment Fund pursuant to 28 U.S.C. §§ 1920 and

2412(a)(1). 2

                                    ORDER

      Based on the above analysis, it is

      ORDERED that plaintiff’s motion (Docket 37) is granted in part and

denied in part.




      2On December 2, 2015, the court authorized Dustin A. to proceed on an
in forma pauperis basis. (Docket 5). The court further ordered that “[a]ny
recovery in this action by [Dustin A.] shall be subject to the payment of costs
and fees, including the $400 filing fee.” Id. at 1.


                                          7
      IT IS FURTHER ORDERED that plaintiff is awarded $9,801.99 comprised

of $9,203.75 in attorney’s fees and $598.24 in expenses representing six and

one-half percent (6.5%) state and local sales tax on the attorney’s fees

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412.

      IT IS FURTHER ORDERED that plaintiff is entitled to $400 for court

filing costs to be paid from the Judgment Fund pursuant to 28 U.S.C.

§§ 1920 and 2412(a)(1).

      IT IS FURTHER ORDERED that this award is without prejudice to

plaintiff’s right to seek attorney’s fees under § 206(b) of the Social Security Act,

42 U.S.C. § 406(b), subject to the offset provision of the Equal Access to Justice

Act; however, this award shall constitute a complete release from and bar to

any and all other claims plaintiff may have relating to the Equal Access to

Justice Act in connection with this case.

      IT IS FURTHER ORDERED that under Astrue v. Ratliff, 560 U.S. 586,

595-98 (2010), Equal Access to Justice Act fees awarded by the court belong to

the plaintiff and are subject to offset under the Treasury Offset Program,

31 U.S.C. § 3716(c)(3)(B) (2006).

      IT IS FURTHER ORDERED that the Equal Access to Justice Act fees

shall be paid to plaintiff Dustin A., but delivered to plaintiff’s attorney

Catherine Ratliff, Ratliff Law Office, 2006 S. Dorothy Circle, Sioux Falls,

South Dakota 57106.

      Dated December 10, 2018.

                                 BY THE COURT:
                                 /s/ Jeffrey L. Viken
                                 JEFFREY L. VIKEN
                                 CHIEF JUDGE

                                          8
